Morton, C. J.
The case of Lyman v. Hampshire, ante, 74, is decisive of the case at bar. The statute requires that, the notice in writing which a plaintiff must give, as the condition of his right to maintain an action, may be given “in the case of a city, to the mayor, the city clerk, or the treasurer.” Pub. Sts. c. 52, § 21.
The notice in this case was addressed “ to Michael J. Griffin, city clerk of the city of Holyoke,” and it expressly states that the plaintiff claims “ damages from said city of Holyoke.”
It is fuller and plainer than the notice in Lyman v. Hampshire ; and, for the reasons stated in that case, we are of opinion that it was a sufficient notice to the city.

JExeeptions sustained.